                                                                                        Case 2:19-cv-00459-KJM-AC Document 1 Filed 03/14/19 Page 1 of 3


                                                                                   1 Raffi Kassabian (SBN 260358)
                                                                                     Email: rkassabian@reedsmith.com
                                                                                   2 REED SMITH LLP
                                                                                     355 South Grand Avenue
                                                                                   3 Suite 2900
                                                                                     Los Angeles, CA 90071-1514
                                                                                   4 Telephone: +1 213 457 8000
                                                                                     Facsimile: +1 213 457 8080
                                                                                   5
                                                                                     Attorney for Defendant
                                                                                   6 Synchrony Bank
                                                                                   7
                                                                                   8                     UNITED STATES DISTRICT COURT
                                                                                   9                    EASTERN DISTRICT OF CALIFORNIA
                                                                                   10                             SACRAMENTO DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 JONATHAN LIZAMA,                       Case No.:
                                                                                   12                Plaintiff,              [Removal from Superior Court of
                                                                                                                             California, County of Sacramento, Case
REED SMITH LLP




                                                                                   13     vs.                                No. 34-2019-00249934]
                                                                                   14 SYNCHRONY BANK, and DOES 1-10,         DEFENDANT SYNCHRONY
                                                                                                                             BANK’S NOTICE OF REMOVAL
                                                                                   15 inclusive,                             PURSUANT TO 28 U.S.C. § 1441
                                                                                   16                Defendant.              [FEDERAL QUESTION
                                                                                                                             JURISDICTION]
                                                                                   17
                                                                                                                             Complaint Filed: February 1, 2019
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                  SYNCHRONY BANK’S NOTICE OF REMOVAL OF ACTION
                                                                                                           PURSUANT TO 28 U.S.C. § 1441
                                                                                          Case 2:19-cv-00459-KJM-AC Document 1 Filed 03/14/19 Page 2 of 3


                                                                                    1        PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1331, 1441 and
                                                                                    2 1446, Defendant Synchrony Bank (“Synchrony”) hereby files a Notice of Removal for
                                                                                    3 the above-captioned action from the Superior Court of the State of California for the
                                                                                    4 County of Sacramento to United States District Court for the Eastern District of
                                                                                    5 California. In support of this Notice of Removal, Synchrony states as follows:
                                                                                    6        1.    Synchrony is a named defendant in a lawsuit that was filed on February
                                                                                    7 1, 2019, in the Superior Court of California for the County of Sacramento, styled
                                                                                    8 Jonathan Lizama v. Synchrony Bank, No. 34201900249934 (“State Court Action”).
                                                                                    9        2.    On February 12, 2019, Plaintiff served Synchrony’s registered agent with
                                                                                   10 the Complaint and Summons in the State Court Action, a true and correct copy
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 attached hereto as Exhibit A.
                                                                                   12        3.    On March 14, 2019, Synchrony timely files this Notice of Removal
REED SMITH LLP




                                                                                   13 within 30 days of being served with the Complaint and Summons. See 28 U.S.C. §
                                                                                   14 1446(b).
                                                                                   15        4.    Pursuant to 28 U.S.C. § 1446(a), attached hereto as Exhibit A is a true
                                                                                   16 and correct copy of all substantive records and proceedings from the state court served
                                                                                   17 upon Synchrony.
                                                                                   18        5.    Additionally, attached hereto as Exhibit B, is a true and correct copy of
                                                                                   19 Answer and Affirmative Defenses in this matter filed on March 13, 2019.
                                                                                   20        6.    Claims of relief alleged in the State Court Action arise under a federal
                                                                                   21 statute, the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §227, et seq.
                                                                                   22 This Court has original subject matter jurisdiction over the above-captioned action
                                                                                   23 pursuant to 28 U.S.C. § 1331. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740,
                                                                                   24 748 (2012) (holding that TCPA claims plainly arise under the laws of the United
                                                                                   25 States).
                                                                                   26        7.    To the extent that any other claims in this action may arise under state
                                                                                   27 law, supplemental jurisdiction over such claims exists pursuant to 28 U.S.C. § 1367.
                                                                                   28
                                                                                                                               –1–
                                                                                                      SYNCHRONY BANK’S NOTICE OF REMOVAL OF ACTION
                                                                                                               PURSUANT TO 28 U.S.C. § 1441
                                                                                           Case 2:19-cv-00459-KJM-AC Document 1 Filed 03/14/19 Page 3 of 3


                                                                                    1        8.     This Court is the proper district court for removal because Sacramento
                                                                                    2 County Superior Court is located within the United States District Court for the
                                                                                    3 Eastern District of California.
                                                                                    4        9.     Synchrony, in accordance with 28 U.S.C. § 1446(d), will promptly serve
                                                                                    5 a copy of this Notice on Plaintiff and will file a copy of the Notice with the Clerk of
                                                                                    6 the Superior Court of Sacramento County, California.
                                                                                    7        10.    There are no other cases related to the instant action, and Synchrony has
                                                                                    8 not attempted to remove this case previously.
                                                                                    9        11.    By filing this Notice of Removal, Synchrony does not waive any defense
                                                                                   10 to the Complaint, including but not limited to lack of service, improper service, or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 lack of personal jurisdiction.
                                                                                   12        WHEREFORE, Defendant Synchrony Bank notices the removal of the State
REED SMITH LLP




                                                                                   13 Court Action to the United States District Court for the Eastern District of California
                                                                                   14 pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.
                                                                                   15
                                                                                   16 DATED: March 14, 2019                   REED SMITH LLP
                                                                                   17
                                                                                                                              By      /s/ Raffi Kassabian
                                                                                   18                                              Raffi Kassabian
                                                                                                                                   Attorney for Defendant
                                                                                   19                                              Synchrony Bank
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                                –2–
                                                                                                      SYNCHRONY BANK’S NOTICE OF REMOVAL OF ACTION
                                                                                                               PURSUANT TO 28 U.S.C. § 1441
